Case 2:19-cv-04666-JMA-SIL Document 33 Filed 02/21/20 Page 1 of 2 PageID #: 235




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 DUSTIN HICE,
          Plaintiff,                                    19-CV-4666 (JMA) (SIL)
       v.
 DON LEMON,                                             DECLARATION OF
          Defendant.                                    ERIC M. CREIZMAN


        I, ERIC M. CREIZMAN, hereby declare under penalty of perjury pursuant to 28 U.S.C. §

1746:

        1.     I am an attorney duly admitted to practice law in the State of New York and

before this Court. I am a partner of the law firm of Armstrong Teasdale LLP, and I joined that

firm on February 10, 2020. Prior to joining Armstrong Teasdale, I was a partner of Pierce

Bainbridge Beck Price & Hecht LLP, counsel of record for Defendant Don Lemon in the above-

captioned action. I respectfully submit this declaration in support of my motion to withdraw as

an attorney of record in this action pursuant to Local Rule 1.4.

        2.     On August 15, 2019, after the case was removed to this Court, I entered a notice

of appearance in this action, along with other Pierce Bainbridge attorneys, including lead counsel

Caroline Polisi and Christopher Lavigne. Since entering an appearance in the case, I have had no

contact with Mr. Lemon at any time during the representation. I also did not, and do not have

decision-making authority with respect to litigation strategy or filings. In addition, to the best of

my recollection, I have never communicated with opposing counsel.

        3.     Ms. Polisi continues to serve as lead counsel in this case, and remains at Pierce

Bainbridge. She is fully familiar with the facts and circumstances of the case, communicates

with Mr. Lemon, with outside counsel, and has final decision-making authority with respect to

the representation.
Case 2:19-cv-04666-JMA-SIL Document 33 Filed 02/21/20 Page 2 of 2 PageID #: 236



       4.      In these circumstances, Mr. Lemon would not be prejudiced by my withdrawal as

an attorney of record in this action.

       5.      Because I do not have Mr. Lemon’s contact information, this declaration will be

served on Caroline Polisi by ECF and by email, and on all other counsel of record in this case by

ECF.

       6.      Accordingly, I respectfully request that the Court grant my motion to withdraw as

counsel and order the Clerk of Court to remove my name from the docket as counsel of record

for Don Lemon in this case.

                                                    /s/ Eric M. Creizman
                                                    Eric M. Creizman




                                                   2
